UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Moving Box Inc. (Exact name of registrant as specified in its charter Delaware 27-1994406 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. 222E . Jones Ave. Wake ForestNC (Address of principal executive offices) (Zip Code) Issuer’s telephone number: SEC File No. 333-168738 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 15, 2011 there were 6,500,000 shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS FINANCIAL STATEMENTS Moving Box, Inc. June 30, 2011 Index Balance Sheets as of June 30, 2011 and March 31, 2011 3 Statements of Operations for the Three Months Ended June 30, 2011and 2010 and the Period from January 1, 2010 (inception) through June 30, 2011 4 Statement of Changes in Stockholders’ Deficit for the Three Months Ended June 30, 2011 and the Period from January 1, 2010 (inception) through June 30, 2011 5 Statements of Cash Flows for the Three Months Ended June 30, 2011 and the Period from January 1, 2010 (inception) through June 30, 2011 6 Notes to the Financial Statements 7 2 PART I — FINANCIAL INFORMATION MOVING BOX, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF JUNE 30 AND MARCH 31, 2011 (uanudited) June 30, March 31, ASSETS CURRENT ASSETS Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Loan payable - related party $ $ Related party advances Interest payable Total current liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.000001 par value, 5,000,000 shares authorized; issued & outstanding -0- - - Common stock, $0.000001 par value, 95,000,000 shares authorized; issued & outstanding 7 7 6,500,000 and 4,500,000 as of June 30, 2011 and March 31, 2011, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 MOVING BOX, INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE, 2, AND THE PERIOD FROM JANUARY 1, 2010 (INCEPTION) THROUGH JUNE 30, 2011 (DEVELOPMENT STAGE COMPANY) (unaudited) DEVELOPMENT STAGE FOR THE THREE JANUARY 1, 2010 (inception) MONTHS ENDED THROUGH JUNE 30, 2011 JUNE 30, 2010 JUNE 30, 2011 REVENUE $
